                   Case 20-51045-JTD                Doc 10       Filed 01/15/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re :                                                            Chapter 11

RTI HOLDING COMPANY, LLC, et al.,1                                 Case No. 20-12456 (JTD)

                   Debtors.                                        (Jointly Administered)


RUBY TUESDAY, INC.,

                   Plaintiff,                                      Adv. Proc. No. 20-51045 (JTD)

          v.

EVERGREEN DEVELOPMENT COMPANY,
L.L.C.,

                   Defendant.

     CROSS-MOTION OF EVERGREEN DEVELOPMENT COMPANY, L.L.C. FOR
                        SUMMARY JUDGMENT

           Defendant, Evergreen Development Company, L.L.C. (“Evergreen”), by and through its

undersigned counsel, hereby opposes Debtor’s Motion for Partial Summary Judgment Regarding

First Claim for Relief Asserted in Complaint for Declaratory Relief and cross-moves (this “Cross-

Motion”) this Court for entry of an order, in the form attached and as described in the



1
  The Debtors, along with the last four digits of each Debtor’s tax identification number, are: RTI Holding Company,
LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT
Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL
Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT
Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant
Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC
(7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One
Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant
Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise,
LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP
(0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby
Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday
of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby
Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
              Case 20-51045-JTD        Doc 10      Filed 01/15/21     Page 2 of 2




accompanying Brief in Response to Debtor’s Motion for Partial Summary Judgment on First Claim

for Relief Asserted in Complaint for Declaratory Relief and in Support of this Cross-Motion (the

“Brief”).

Dated: January 15, 2021                     Respectfully submitted,
Wilmington, Delaware
                                            /s/ Leslie C. Heilman
                                            Leslie C. Heilman, Esq. (DE Bar No. 4716)
                                            Laurel D. Roglen, Esq. (DE
                                            BALLARD SPAHR LLP
                                            919 N. Market Street, 11th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 252-4446
                                            Facsimile: (302) 300-4065
                                            E-mail: heilmanl@ballardspahr.com

                                                    and

                                            Brian D. Huben (CA Bar No. 134354)
                                            BALLARD SPAHR LLP
                                            2029 Century Park East, Suite 1400
                                            Los Angeles, CA 90067-2915
                                            Telephone: (424) 204-4400
                                            Facsimile: (424) 204-4350
                                            E-mail: hubenb@ballardspahr.com

                                                    and

                                            Theodore J. Hartl (CO Bar No. 32409)
                                            BALLARD SPAHR LLP
                                            1225 17th Street, Suite 2300
                                            Denver, CO 80202-5596
                                            Telephone: (303) 292-2400
                                            Facsimile: (303) 296-3956
                                            E-mail: hartlt@ballardspahr.com

                                            Attorneys for the Defendant-Counterclaimant
                                            Evergreen Development Company, L.L.C.




                                               2
